DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  For clarity, it is suggested that the phrase “wherein the excitation light emission period is a period including” in Claims 2-6 be amended to read “wherein the excitation light emission period includes” or similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The phrase “a period which is a least a part” in line 6 should be “a period which is at least a part” or similar.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  For consistency, the term “an” should be removed from the limitation “an area specifying circuitry…” in line 17.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The term “configure” one page 5, line 7 should be “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a timing at which a horizontal line…starts exposure” in lines 7-10.  This limitation is indefinite because it is unclear if the horizontal line is provided with the capability to start the exposure or if reference is made to a timepoint at which the exposure of the horizontal line begins.  For the remainder of this Action, it is assumed that the timing in this limitation refers to a time at which the exposure of the horizontal line begins.
Similarly, Claim 5 recites “a timing at which a horizontal line…ends exposure” in lines 22-25.  This limitation is indefinite because it is unclear if the horizontal line is provided with the capability to end the exposure or if reference is made to a timepoint at which the exposure of the horizontal line ends.  For the remainder of this Action, it is assumed that the timing in this limitation refers to a time at which the exposure of the horizontal line ends.

There is insufficient antecedent basis for the following limitations in the claims:
"the entire line exposure period different from the first entire line exposure period" in Claims 1, 8 
“the readout period previous to the second entire line exposure period” in Claims 2, 6
“the readout period subsequent to the second entire line exposure period” in Claims 3, 6
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150116561 A1 by Takei ‘561 (hereinafter “Takei ‘561”) in view of US 20190320886 A1 by Yano (hereinafter “Yano”).
Regarding Claim 1, Takei ‘561 discloses a light source control device comprising a light source controller (light source control section 21 of light source device 2; [0032-33]; Fig. 6) configured to: 
cause a first light source to emit light in a wavelength band in a first entire line exposure period (A light is emitted by an LED from the special-light LED group 222 during exposure period T as shown in Fig. 8), which is an entire line exposure period in which all horizontal lines in an effective pixel area are simultaneously exposed, in a rolling shutter type image sensor in which a plurality of pixels are two-dimensionally arrayed in units of the horizontal lines (A light is emitted for an entire period t2, then image pickup is performed using a rolling-shutter method in light-receiving section 111; [0119-120, 123]; Figs. 6, 8); 
cause a second light source to emit excitation light in a second entire line exposure period, which is the entire line exposure period different from the first entire line exposure period (B light is emitted by an LED from the special-light LED group 222 during exposure period T as shown in Fig. 8; [0130]); and 
cause the excitation light to be emitted in an excitation light emission period including the second entire line exposure period and a period, which is adjacent to the second entire line exposure period and is at least a part of a readout period during which charges accumulated in the plurality of pixels are read out, when controlling an operation of the second light source (B light is emitted for an entire period t2, which includes the exposure period T and a blank period τ; [0130-131]; Fig. 8).
However, Takei ‘561 does not positively disclose the first light source emitting visible light.
Yano teaches an endoscope apparatus 10 having an auxiliary measurement light-emitting unit 30 with a light source 30a which emits red light based on control signals input from a system control unit 41 ([0062]; Figs. 3-4).  The auxiliary measurement light Lm is emitted in a timing pattern that corresponds to exposure and reading of pixels in a global shutter-type imaging element 32, as shown, for example, in Fig. 18 ([0087, 89-90]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Takei ‘561 with the light source configuration disclosed by Yano with the benefit of emitting colored light which can be detected by pixels of the imaging element (Yano [0061]).
Regarding Claim 2, Takei ‘561 as modified by Yano teaches the light source control device according to claim 1, wherein the excitation light emission period is a period including a period that is at least a part of the readout period previous to the second entire line exposure period in a time series, and the second entire line exposure period (B light is emitted for an entire period t2, which includes the exposure period T and a blank period τ; Takei ‘561 [0130-131]; Fig. 8).
Regarding Claim 3, Takei ‘561 as modified by Yano teaches the light source control device according to claim 2, wherein the excitation light emission period is a period from a timing after a timing at which a horizontal line located at a center among all the horizontal lines starts exposure to an end timing of the second entire line exposure period (B light is emitted for an entire period t2, which begins at a time after a halfway point of the readout period as indicated by the start of blank period τ as shown in Fig. 8; Takei ‘561 [0130-131]).
Regarding Claim 8, Takei ‘561 discloses a medical observation system (image pickup system 102; [0113]; Fig. 6) comprising: an imaging device including a rolling shutter type image sensor in which a plurality of pixels are two-dimensionally arrayed in units of horizontal lines (light receiving section 111 with pixels arranged in lines L1-LN; [0027-28]); 
a first light source configured to emit light in a wavelength band (A light is emitted by an LED from the special-light LED group 222); 
a second light source configured to emit excitation light (B light is emitted by an LED from the special-light LED group 222; [0035]); and 
a light source control device configured to control the first light source and the second light source, the light source control device including a light source controller (light source control section 21 of light source device 2; [0032-33]; Fig. 6) configure to 
cause the first light source to emit the light in the visible wavelength band in a first entire line exposure period (A light is emitted by an LED from the special-light LED group 222 during exposure period T as shown in Fig. 8), which is an entire line exposure period in which all horizontal lines in an effective pixel area are simultaneously exposed, in the image sensor (A light is emitted for an entire period t2, then image pickup is performed using a rolling-shutter method in light-receiving section 111; [0119-120, 123]; Figs. 6, 8), 
cause the second light source to emit the excitation light in a second entire line exposure period, which is the entire line exposure period different from the first entire line exposure period (B light is emitted by an LED from the special-light LED group 222 during exposure period T as shown in Fig. 8; [0130]), and 
cause the excitation light to be emitted in an excitation light emission period including the second entire line exposure period and a period, which is adjacent to the second entire line exposure period and is at least a part of a readout period during which charges accumulated in the plurality of pixels are read out, when controlling an operation of the second light source (B light is emitted for an entire period t2, which includes the exposure period T and a blank period τ; [0130-131]; Fig. 8).
However, Takei ‘561 does not positively disclose the first light source emitting visible light.
Yano teaches an endoscope apparatus 10 having an auxiliary measurement light-emitting unit 30 with a light source 30a which emits red light based on control signals input from a system control unit 41 ([0062]; Figs. 3-4).  The auxiliary measurement light Lm is emitted in a timing pattern that corresponds to exposure and reading of pixels in a global shutter-type imaging element 32, as shown, for example, in Fig. 18 ([0087, 89-90]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Takei ‘561 with the light source configuration disclosed by Yano with the benefit of emitting colored light which can be detected by pixels of the imaging element (Yano [0061]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takei ‘561 in view of Yano as applied to claim 1 above, and further in view of US 20130201315 A1 by Takei et al. (hereinafter “Takei 315”).
Regarding Claim 4, Takei ‘561 as modified by Yano teaches the light source control device according to claim 1, wherein the excitation light emission period is a period including the second entire line exposure period (B light is emitted by an LED from the special-light LED group 222 during exposure period T as shown in Fig. 8; Takei [0130]).
However, Takei ‘561 as modified by Yano does not positively teach the excitation light emission period including a period that is at least a part of the readout period subsequent to the second entire line exposure period in a time series.
Takei ‘315 teaches an LED driver 32 causing excitation light and reference light to be emitted from an LED light source section 31 according to a timing pattern illustrated in Figs. 9(a1)-9(f1).  Excitation light (Fig. 9(e1)) is emitted to an object to generate signals to be read by CMOS 23b with a timing that begins prior to the start of a reading signal and extends past the end of the reading signal (Fig. 9(a1)) during each period (Takei ‘315 [0102-104]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takei ‘561 in view of Yano with the emission timing periods taught by Takei ‘315 with the benefit of providing easy illumination control over a period of light emission (Takei ‘315 [0111]).
Regarding Claim 5, Takei ‘561 as modified by Yano and Takei ‘315 teaches the light source control device according to claim 4, however does not positively teach wherein the excitation light emission period is a period from a start timing of the second entire line exposure period to a timing before a timing at which a horizontal line located at a center among all the horizontal lines ends exposure.
Takei ‘315 further teaches the timing pattern illustrated in Figs. 9(a1)-9(f1), where the excitation light (Fig. 9(e1)) is emitted until a time prior to the halfway point of the reading period (Fig. 9(a1)) as indicated by the dashed line in Fig. 9 (Takei ‘315 [0102-104]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takei ‘561 in view of Yano and Takei ‘315 with the emission timing periods taught by Takei ‘315 with the benefit of providing easy illumination control over a period of light emission (Takei ‘315 [0111]).
Regarding Claim 6, Takei ‘561 as modified by Yano teaches the light source control device according to claim 1, wherein the excitation light emission period is a period including the second entire line exposure period, a period, which is at least a part of the readout period previous to the second entire line exposure period in a time series (B light is emitted for an entire period t2, which includes the exposure period T and a blank period τ; Takei ‘561 [0130-131]; Fig. 8).
However, Takei ‘561 as modified by Yano does not positively teach the excitation light emission period including a period which is a least a part of the readout period subsequent to the second entire line exposure period in a time series.
Takei ‘315 teaches an LED driver 32 causing excitation light and reference light to be emitted from an LED light source section 31 according to a timing pattern illustrated in Figs. 9(a1)-9(f1).  Excitation light (Fig. 9(e1)) is emitted to an object to generate signals to be read by CMOS 23b with a timing that begins prior to the start of a reading signal and extends past the end of the reading signal (Fig. 9(a1)) during each period (Takei ‘315 [0102-104]; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takei ‘561 in view of Yano with the emission timing periods taught by Takei ‘315 with the benefit of providing easy illumination control over a period of light emission (Takei ‘315 [0111]).
Regarding Claim 7, Takei ‘561 as modified by Yano teaches the light source control device according to claim 1, further comprising: 
wherein the light source controller (light source control section 21 of light source device 2; [0032-33]; Fig. 6) is configured to execute any of: 
first excitation light emission control for emitting the excitation light in the excitation light emission period, which includes the second entire line exposure period and a period that is at least a part of the readout period previous to the second entire line exposure period in a time series, based on the position of the fluorescence area (B light is emitted for an entire period t2, which includes the exposure period T and a blank period τ; Takei ‘561 [0130-131]; Fig. 8); 
second excitation light emission control for emitting the excitation light in the excitation light emission period, which includes the second entire line exposure period and a period that is at least a part of the readout period subsequent to the second entire line exposure period in a time series; and 
third excitation light emission control for emitting the excitation light in the excitation light emission period which includes the second entire line exposure period, a period that is at least a part of the readout period previous to the second entire line exposure period in a time series, and a period that is at least a part of the readout period subsequent to the second entire line exposure period in a time series.
It is noted that the limitation “wherein the light source controller is configured to execute any of” is interpreted according to the disclosure of specification page 25, which states that “the control unit 94 executes any one of first excitation light emission control to third excitation light emission control”.
However, Takei ‘561 as modified by Yano does not positively teach image acquisition circuitry configured to acquire a fluorescence image, obtained by irradiating an observation target with the excitation light and capturing fluorescence from the observation target excited by the excitation light by an imaging unit; and an area specifying circuitry configured to specify a position of a fluorescence area including a pixel whose pixel level depending on the fluorescence is higher than a specific threshold out of an entire image area in the fluorescence image.
Takei ‘315 teaches an endoscope 2 with an illumination optical system 21 and an image pickup section for fluorescence observation 23.  Excitation light is emitted from an LED 31b, then fluorescence emitted from a target is captured by the image pickup 23 (Takei ‘315 [0045-50]; Fig. 1).  For example, in observing a large intestine mucosa 61, a marker accumulation area 62 can be identified as having an accumulation of fluorescence higher than the surrounding area (Takei ‘315 [0024-25]; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Takei ‘561 in view of Yano with the fluorescence observation capabilities taught by Takei ‘315 with the benefit of diagnosing a large intestine mucosa using fluorescence medicine (Takei ‘315 [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blanquart et al. (US 20140163319 A1)
Shimotsu et al. (US 20110109761 A1)

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795